Murray, C. J., delivered the opinion of the Court.
Bryan, J., concurred.
The appeal in this case has once been dismissed for want of a proper bond.
It is now contended that the appellant has lost his right to a second appeal by such dismissal.
We are not disposed to consider the right lost, in consequence of some mere technical or clerical mistake.
There has been no final judgment rendered in this Court, and until such judgment, an appeal ought to be entertained at any time within the period allowed by law.
No inconvenience can result from such a rule, as the appellant is responsible in damages if his appeal be frivolous or prosecuted for delay.